Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,894.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  

		Instant Application				           11,275,894			
1. A method comprising: 
receiving, by one or more hardware processors of a server computer, a query created by a user; 
analyzing, using the one or more hardware processors of the server computer, the query to identify a plurality of elements for the query; 
identifying, using the one or more hardware processors of the server computer, at least one function to perform based on the identified plurality of elements for the query; performing, using the one or more hardware processors of the server computer, the at least one function to generate a plurality of tables comprising data output from the at least one function; 




analyzing, by the one or more hardware processors of the server computer, a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type; 



 generating, by the one or more hardware processors of the server computer, a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; 
for each table of the plurality of tables except for the first table: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; and 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; and 
generating, by the one or more hardware processors of the server computer, a response to the query using the dynamic knowledge graph.












2. The method of claim 1, wherein the server computer uses a knowledge data source to analyze the query to identify the plurality of elements for the query.

3. The method of claim 2, further comprising: determining that at least one identified element of the plurality of elements is not in the knowledge data source; and replacing the at least one identified element in the plurality of elements with a like element found in the knowledge data source.

4. The method of claim 1, further comprising: determining that at least one additional element should be included in the plurality of elements; and adding the at least one additional element to the plurality of elements.

5. The method of claim 4, wherein the at least one additional element is determined using context-free grammar rules.

6. The method of claim 4, wherein the at least one additional element is determined based on a user profile or an entity profile.

7. The method of claim 1, further comprising: identifying at least one intent of the query based on the plurality of elements; and wherein the at least one function is associated with the at least one intent of the query.

8. The method of claim 7, wherein identifying the at least one intent of the query based on the plurality of elements comprises: determining at least one input parameter from the plurality of elements; and determining at least one output parameter from the plurality of elements.

9. The method of claim 8, wherein identifying the at least one function to perform based on the identified plurality of elements for the query, comprises: comparing the at least one input parameter and the at least one output parameter from the plurality of elements to a list of functions to determine the at least one function that has a function input parameter associated with the at least one input parameter and a function output parameter associated with the at least one output parameter.

10. The method of claim 1, wherein the dynamic knowledge graph indicates relationships between nodes of the dynamic knowledge graph.


























11. A server computer comprising: 
one or more hardware processors; and 
a computer-readable medium coupled with the one or more hardware processors, the computer-readable medium comprising instructions stored thereon that are executable by the one or more hardware processors to cause the server computer to perform operations comprising: 
receiving a query created by a user; 
analyzing the query to identify a plurality of elements for the query; 
identifying at least one function to perform based on the identified plurality of elements for the query; 
performing the at least one function to generate a plurality of tables comprising data output from the at least one function; analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type; 


generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; 
for each table of the plurality of tables except for the first table: analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; and 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; and 
generating a response to the query using the dynamic knowledge graph.









12. The server computer of claim 11, wherein the server computer uses a knowledge data source to analyze the query to identify the plurality of elements for the query.

13. The server computer of claim 12, the operations further comprising: determining that at least one identified element of the plurality of elements is not in the knowledge data source; and replacing the at least one identified element in the plurality of elements with a like element found in the knowledge data source.

14. The server computer of claim 11, the operations further comprising: determining that at least one additional element should be included in the plurality of elements; and adding the at least one additional element to the plurality of elements.

15. The server computer of claim 14, wherein the at least one additional element is determined using context-free grammar rules.

16. The server computer of claim 14, wherein the at least one additional element is determined based on a user profile or an entity profile.

17. The server computer of claim 11, the operations further comprising: identifying at least one intent of the query based on the plurality of elements; and wherein the at least one function is associated with the at least one intent of the query.

18. The server computer of claim 17, wherein identifying the at least one intent of the query based on the plurality of elements comprises: determining at least one input parameter from the plurality of elements; and determining at least one output parameter from the plurality of elements.

19. The server computer of claim 18, wherein identifying the at least one function to perform based on the identified plurality of elements for the query, comprises: comparing the at least one input parameter and the at least one output parameter from the plurality of elements to a list of functions to determine the at least one function that has a function input parameter associated with the at least one input parameter and a function output parameter associated with the at least one output parameter.






























20. A non-transitory computer-readable medium comprising instructions stored thereon that are executable by one or more hardware processors to cause a computing device to perform operations comprising: receiving a query created by a user; 
analyzing the query to identify a plurality of elements for the query; 
identifying at least one function to perform based on the identified plurality of elements for the query; 
performing the at least one function to generate a plurality of tables comprising data output from the at least one function; analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type; 


generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; 
for each table of the plurality of tables except for the first table: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; and 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; and 
generating a response to the query using the dynamic knowledge graph.
1. A method comprising: 
receiving, by one or more hardware processors of a server computer, a first query created by a user; 
retrieving data associated with an intent of the query, the data comprising a plurality of tables comprising output data related to the first query; 













analyzing, by the one or more processors of the server computer, a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type and the dynamic knowledge graph indicating relationships between nodes of the dynamic knowledge graph; 
generating, by the one or more processors of the server computer, a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; 
for each table of the plurality of tables except for the first table: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 
generating, by the one or more hardware processors of the server computer, a response to the first query based on the data relevant in the dynamic knowledge graph; 
receiving, by the one or more hardware processors of the server computer, a second query created by the user; 
analyzing, by the one or more hardware processors of the server computer, the second query to determine that the second query is in a same context of the first query; and generating, by the one or more hardware processors of the server computer, a response to the second query based on the data relevant in the dynamic knowledge graph. 

2. The method of claim 1, further comprising: providing the response to the first query and the response to the second query to a computing device associated with the user. 

3. The method of claim 1, wherein before generating the response to the second query, the method comprises: analyzing the dynamic knowledge graph to determine data relevant to the second query; determining additional data for a response to the second query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional table to generate an updated dynamic knowledge graph; and generating the response to the second query based on the data in the updated dynamic knowledge graph. 

4. The method of claim 1, the method further comprising: receiving a third query created by the user; analyzing the third query to determine that the third query is in a new context that is not in a same context of the first query or the second query; discarding the dynamic knowledge graph; and generating a new dynamic knowledge graph for the third query in the new context. 


5. The method of claim 1, wherein there is no semantic relevance defined between the plurality of tables. 

6. The method of claim 1, wherein the dynamic knowledge graph is a first dynamic knowledge graph, and wherein the first node of the dynamic knowledge graph comprises a first data value of a first data type. 

7. The method of claim 6, further comprising: analyzing the first table of the plurality of tables to generate a first node of a second dynamic knowledge graph, the second node comprising a second data value of the first data type and the second dynamic knowledge graph indicating relationships between nodes of the second dynamic knowledge graph; generating a separate node of the second dynamic knowledge graph for each element in the first table corresponding to the second data value of the first data type; for each table of the other tables in the plurality of tables: analyzing the table to determine whether the table comprises a data value corresponding to a previously generated node in the second dynamic knowledge graph; and based on determining that the table comprises a data value corresponding to previously generated node in the second dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data value of the previously generated node in the second dynamic knowledge graph. 

8. The method of claim 7, wherein the server computer generates the response to the first query and the response to the second query based on the data relevant in the first dynamic knowledge graph and the second dynamic knowledge graph. 



9. The method of claim 8, wherein the first dynamic knowledge graph and the second dynamic knowledge graph are discarded once a new query is received that is in a context different than the context of the first dynamic knowledge graph and the second dynamic knowledge graph. 

10. A server computer comprising: 
a memory that stores instructions; and 
one or more processors configured by the instructions to perform operations comprising: 





receiving a first query created by a user; retrieving data associated with an intent of the query, the data comprising a plurality of tables comprising output data related to the first query; 




analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type and the dynamic knowledge graph indicating relationships between nodes of the dynamic knowledge graph; 
generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; 
for each table of the plurality of tables except for the first table: analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 
generating a response to the first query based on the data relevant in the dynamic knowledge graph; 
receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; and 
generating a response to the second query based on the data relevant in the dynamic knowledge graph. 

11. The server computer of claim 10, the operations further comprising: providing the response to the first query and the response to the second query to a computing device associated with the user. 


12. The server computer of claim 10, wherein before generating the response to the second query, the operations comprise: analyzing the dynamic knowledge graph to determine data relevant to the second query; determining additional data for a response to the second query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional table to generate an updated dynamic knowledge graph; and generating the response to the second query based on the data in the updated dynamic knowledge graph. 



13. The server computer of claim 10, the operations further comprising: receiving a third query created by the user; analyzing the third query to determine that the third query is in a new context that is not in a same context of the first query or the second query; discarding the dynamic knowledge graph; and generating a new dynamic knowledge graph for the third query in the new context. 


14. The server computer of claim 10, wherein there is no semantic relevance defined between the plurality of tables. 

15. The server computer of claim 10, wherein the dynamic knowledge graph is a first dynamic knowledge graph, and wherein the first node of the dynamic knowledge graph comprises a first data value of a first data type. 

16. The server computer of claim 15, the operations further comprising: analyzing the first table of the plurality of tables to generate a first node of a second dynamic knowledge graph, the second node comprising a second data value of the first data type and the second dynamic knowledge graph indicating relationships between nodes of the second dynamic knowledge graph; generating a separate node of the second dynamic knowledge graph for each element in the first table corresponding to the second data value of the first data type; for each table of the other tables in the plurality of tables: analyzing the table to determine whether the table comprises a data value corresponding to a previously generated node in the second dynamic knowledge graph; and based on determining that the table comprises a data value corresponding to previously generated node in the second dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data value of the previously generated node in the second dynamic knowledge graph. 

17. The server computer of claim 16, wherein the server computer generates the response to the first query and the response to the second query based on the data relevant in the first dynamic knowledge graph and the second dynamic knowledge graph. 

18. The server computer of claim 17, wherein the first dynamic knowledge graph and the second dynamic knowledge graph are discarded once a new query is received that is in a context different than the context of the first dynamic knowledge graph and the second dynamic knowledge graph. 

19. A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: 
receiving a first query created by a user; retrieving data associated with an intent of the query, the data comprising a plurality of tables comprising output data related to the first query; 




analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type and the dynamic knowledge graph indicating relationships between nodes of the dynamic knowledge graph; 
generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; 
for each table of the plurality of tables except for the first table: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 
generating a response to the first query based on the data relevant in the dynamic knowledge graph; 
receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; and 
generating a response to the second query based on the data relevant in the dynamic knowledge graph. 

20. The non-transitory computer-readable medium of claim 19, wherein before generating the response to the second query, the operations comprise: analyzing the dynamic knowledge graph to determine data relevant to the second query; determining additional data for a response to the second query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional table to generate an updated dynamic knowledge graph; and generating the response to the second query based on the data in the updated dynamic knowledge graph.

	
	Claims 1-20 of the instant application recite broader and similar version of claims 1-20 of Patent No. 11,275,894.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘894 and as such are unpatentable over obvious-type double patenting.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/
Primary Examiner, Art Unit 2153